281 F.3d 836
Warren Wesley SUMMERLIN, Petitioner-Appellant,v.Terry L. STEWART, Director of Arizona Department of Corrections, Respondent-Appellee.
No. 98-99002.
United States Court of Appeals, Ninth Circuit.
February 11, 2002.

Before: BOZINSKI, TROTT, and THOMAS, Circuit Judges.

ORDER

1
The Opinion filed October 12, 2001, slip op. 14361, and appearing at 267 F.3d 926 (9th Cir.2001), is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.


2
Submission is deferred pending the final disposition by the Supreme Court of State v. Ring, 200 Ariz. 267, 25 P.3d 1139 (2001), cert. granted, ___ U.S. ___, 122 S. Ct. 865, 151 L. Ed. 2d 738 (2002).